Name: Decision (EU) 2016/244 of the European Central Bank of 18 December 2015 amending Decision ECB/2010/10 on non-compliance with statistical reporting requirements (ECB/2015/50)
 Type: Decision
 Subject Matter: information technology and data processing;  free movement of capital;  criminal law;  European Union law;  EU institutions and European civil service;  executive power and public service;  monetary economics;  business classification;  economic analysis
 Date Published: 2016-02-20

 20.2.2016 EN Official Journal of the European Union L 45/13 DECISION (EU) 2016/244 OF THE EUROPEAN CENTRAL BANK of 18 December 2015 amending Decision ECB/2010/10 on non-compliance with statistical reporting requirements (ECB/2015/50) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Articles 5.1 and 34.1 thereof, Having regard to Council Regulation (EC) No 2533/98 of 23 November 1998 concerning the collection of statistical information by the European Central Bank (1), and in particular Article 7 thereof, Having regard to Council Regulation (EC) No 2532/98 of 23 November 1998 concerning the powers of the European Central Bank to impose sanctions (2), and in particular Article 6(2) thereof, Having regard to European Central Bank Regulation (EC) No 2157/1999 of 23 September 1999 on the powers of the European Central Bank to impose sanctions (ECB/1999/4) (3), Whereas: (1) Decision ECB/2010/10 (4) needs to be aligned with the amendments to Regulation (EU) No 1071/2013 of the European Central Bank (ECB/2013/33) (5) and to Regulation (EU) No 1072/2013 of the European Central Bank (ECB/2013/34) (6). (2) In addition, the procedure for collecting information on infringements and imposing sanctions set out in Decision ECB/2010/10 should also apply to cases of non-compliance under Regulation (EU) No 1073/2013 of the European Central Bank (ECB/2013/38) (7), Regulation (EU) No 1074/2013 of the European Central Bank (ECB/2013/39) (8) and Regulation (EU) No 1075/2013 of the European Central Bank (ECB/2013/40) (9), as it has proven to be an effective tool in dealing with non-compliance with statistical reporting requirements, which may also occur in the context of the those regulations, HAS ADOPTED THIS DECISION: Article 1 Decision ECB/2010/10 is amended as follows: 1. in Article 1, point 2 is replaced by the following: 2. monetary financial institution  (MFI) has the same meaning as in Article 1 of Regulation (EU) No 1071/2013 of the European Central Bank (ECB/2013/33) (10); (10) Regulation (EU) No 1071/2013 of the European Central Bank of 24 September 2013 concerning the balance sheet of the monetary financial institutions sector (ECB/2013/33) (OJ L 297, 7.11.2013, p. 1).;" 2. in Article 1, the following definition is added: 7. investment fund  (IF) has the same meaning as in Article 1 of Regulation (EU) No 1073/2013 of the European Central Bank (ECB/2013/38) (11); (11) Regulation (EU) No 1073/2013 of the European Central Bank of 18 October 2013 concerning statistics on the assets and liabilities of investment funds (ECB/2013/38) (OJ L 297, 7.11.2013, p. 73).;" 3. in Article 1, the following definition is added: 8. post office giro institution  (POGI) has the same meaning as in Article 1 of Regulation (EU) No 1074/2013 of the European Central Bank (ECB/2013/39) (12); (12) Regulation (EU) No 1074/2013 of the European Central Bank of 18 October 2013 on statistical reporting requirements for post office giro institutions that receive deposits from non-monetary financial institution euro area residents (ECB/2013/39) (OJ L 297, 7.11.2013, p. 94).;" 4. in Article 1, the following definition is added: 9. financial vehicle corporation engaged in securitisation transactions  (FVC) has the same meaning as in Article 1 of Regulation (EU) No 1075/2013 of the European Central Bank (ECB/2013/40) (13). (13) Regulation (EU) No 1075/2013 of the European Central Bank of 18 October 2013 concerning statistics on the assets and liabilities of financial vehicle corporations engaged in securitisation transactions (ECB/2013/40) (OJ L 297, 7.11.2013, p. 107).;" 5. in Article 2, paragraph 1 is replaced by the following: 1. The ECB and the NCBs shall monitor the compliance of reporting agents with the minimum standards required to meet their reporting obligations, as set out in Annex IV to Regulation (EU) No 1071/2013 (ECB/2013/33), Annex II to Regulation (EU) No 1072/2013 of the European Central Bank (ECB/2013/34) (14), Annex IV to Regulation (EU) No 1073/2013 (ECB/2013/38), Annex III to Regulation (EU) No 1074/2013 (ECB/2013/39), and Annex III to Regulation (EU) No 1075/2013 (ECB/2013/40). In the event of non-compliance, the ECB and the competent NCB may decide to conduct an assessment phase and/or initiate an infringement procedure as referred to in Article 3(1) and (2). Following an infringement procedure, the ECB may impose sanctions in line with Article 7 of Regulation (EC) No 2533/98. (14) Regulation (EU) No 1072/2013 of the European Central Bank of 24 September 2013 concerning statistics on interest rates applied by monetary financial institutions (ECB/2013/34) (OJ L 297, 7.11.2013, p. 51).." Article 2 Entry into force This Decision shall enter into force on 1 July 2016. It shall apply from the reference period June 2016 for monthly and annual reporting requirements, and from the second quarter 2016 for quarterly reporting requirements. Done at Frankfurt am Main, 18 December 2015. The President of the ECB Mario DRAGHI (1) OJ L 318, 27.11.1998, p. 8. (2) OJ L 318, 27.11.1998, p. 4. (3) OJ L 264, 12.10.1999, p. 21. (4) Decision ECB/2010/10 of 19 August 2010 on non-compliance with statistical reporting requirements (OJ L 226, 28.8.2010, p. 48). (5) Regulation (EU) No 1071/2013 of the European Central Bank of 24 September 2013 concerning the balance sheet of the monetary financial institutions sector (ECB/2013/33) (OJ L 297, 7.11.2013, p. 1). (6) Regulation (EU) No 1072/2013 of the European Central Bank of 24 September 2013 concerning statistics on interest rates applied by monetary financial institutions (ECB/2013/34) (OJ L 297, 7.11.2013, p. 51). (7) Regulation (EU) No 1073/2013 of the European Central Bank of 18 October 2013 concerning statistics on the assets and liabilities of investment funds (ECB/2013/38) (OJ L 297, 7.11.2013, p. 73). (8) Regulation (EU) No 1074/2013 of the European Central Bank of 18 October 2013 on statistical reporting requirements for post office giro institutions that receive deposits from non-monetary financial institution euro area residents (ECB/2013/39) (OJ L 297, 7.11.2013, p. 94). (9) Regulation (EU) No 1075/2013 of the European Central Bank of 18 October 2013 concerning statistics on the assets and liabilities of financial vehicle corporations engaged in securitisation transactions (ECB/2013/40) (OJ L 297, 7.11.2013, p. 107).